Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
2.	Applicant’s amendment filed January 01, 2021. Claims 1 and 50-57 have been presented for examination. Applicant’s amendment has been fully considered and entered.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/11/2021 has been entered.
Claim Rejections - 35 USC § 103
3.       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
4.         The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 50-54 and 56-57 are rejected under 35 U.S.C. 103(a) as being unpatentable over Rudell (US 2005/0288133 A1) in view of Vock (US 2002/0116147 A1) and further in view of Touma (US 9900669 B2).
Regarding claim 1, Rudell discloses a device (see abstract and figures 3 and 4) for displaying in response to a sensed motion (paragraph 0020, display 30 as in FIG. 4, display 30 provide alphanumeric indication of impact count), the device comprising:
a software and a processor for executing the software (Fig. 3, game ball 10 include an impact detector 18  and circuit 20 include a controller 22, paragraph 0020-0021 controller 22 operate in accordance with a program (i. e. use software), controller 22 and light indicator 28 provide a visual indication of when detector 18 detects impact), the processor coupled to the motion sensor (paragraph 0015, impact detector detect each time ball housing is hit (i. e., detect movement or motion), paragraph 0020, LEDs 16 sequentially illuminate ("blink") a number of times ball impacted. The display 30 provide  alphanumeric indication of the impact count, paragraph 0026, detectors such as accelerometers employed for motion or movement) and a rechargeable battery connected to power the device (paragraph 0023, FIG. 3, ball include an ON/OFF switch 34  connected to circuit 20 and power source 36 such as a battery, paragraph 0020, LEDs 16 sequentially illuminate ("blink") a number of times the ball was impacted. The display 30 provide   alphanumeric indication of the impact count);
an electric actuator for affecting a physical movement connected to be powered by the rechargeable battery (paragraph 0018, FIG. 3 the game ball 10 include an impact detector 18 that is coupled to a circuit 20, power source 36 (i. e., battery), paragraph 0023- 0024, power source 36 such as a battery, FIG. 5, detector 18 include an electrically conductive spring 40) [Applicant’s invention described as in Para. 0111, payload including annunciator providing visual or audible signaling, payload adapted to perform other functions,  physical movement or other motive functions (e.g., pop-up figure), payload include motors, winches, fans, reciprocating elements];
an enclosure dimensioned and shaped as a handheld unit housing the motion sensor, the processor, the rechargeable battery, the electric actuator/detector (Fig. 5-6, paragraph 0024-0026, multiple impact detectors located throughout housing 12), and the battery charger (paragraph 0017-0018, FIG. 2 ball 10 is typically small enough (i. e., handheld unit) to be kicked by a player, FIG. 3, game ball 10 include impact detector 18 and detector 18 detect number of times ball housing 12 is impacted and coupled to a circuit 20 which include a controller 22, paragraph 0023, switch 34 connected to circuit 20 and a power source 36 such as a battery and located on housing 12 of ball 10).
Rudell fails to disclose a motion sensor for sensing a position, orientation, or motion; a display for visually displaying information to a person;
display for displaying information in response to the sensed position, orientation, or motion by the motion sensor; 
an induction-based battery charger that comprises an induction coil for inductively receiving AC power when in an electromagnetic field for charging the rechargeable battery from the received AC power connected for contactless charging of the rechargeable battery; 
an enclosure dimensioned and shaped housing the electric actuator,
wherein the device is operative to communicate over a digital network that comprises a personal Area Network (PAN), and to transmit information that is responsive to the position, orientation, or motion sensed by the motion sensor over the digital network.
In analogous art, Vock discloses a motion sensor for sensing a position, orientation, or motion (paragraph 0254, measured by accelerometer 624 (or other motion or force-measuring device, as power sensor and of conditioning electronics 626 within controller subsystem, paragraph 0065, sensor as accelerometer, oriented in direction most indicative of expended energy);
a display for visually displaying information to a person (paragraph 0034, sensing unit provide real-time performance data to user, via connected display or via data unit);
display for displaying information in response to the sensed position, orientation, or motion by the motion sensor (paragraph 0400, Fig. 71-72, actuator, sensor sees a compressive strain, while the lower sees an extensive strain, paragraph 0050, detect user motion, sensing unit includes speed sensor, paragraph 0338, determining vertical motion relative to a face of the vehicle, paragraph 0228, accelerometers connected with various sensitive orientations within a speed sensing unit 14a to collect pitch 207a, yaw 207b, roll 207c, surge 207d, heave 207e, and sway 207f accelerations);
an induction-based battery charger that comprises an induction coil for inductively receiving AC power when in an electromagnetic field for charging the rechargeable battery from the received AC power connected for contactless charging of the rechargeable battery (paragraph 0176, Fig. 1A, sensing unit 10, controller subsystem 12 controls the unit 10, sensors 14a-14d, power sensor 14d provides data indicative of power to controller 12, paragraph 0050, sensing unit battery-powered and includes microprocessor (or micro-controller), paragraph 0188-0189, battery 30' provides power to elements of the unit 50 through power lines 30a', system use infrared transmission, inductively coupled data transmission, and similar remote (i.e., non-wired) techniques, paragraph 0093, voltage-resistance sensor generates voltage, paragraph 0235, potential source (e.g., battery 30, FIG. 1A) with electrode set 503 used to charge electrodes, paragraph 0028, data transmitted via radio frequencies (or inductively-coupled electronics) from sensing unit, para 0405, transfer unit 2306 (e.g., radio, inductive loop, IR transmitter) connects to unit 2304 (e.g., power, speed) relayed);
an enclosure dimensioned and shaped housing the electric actuator (para 0400, In FIG. 71, ski bends, and top sensor sees compressive strain, lower sees an extensive strain, para 0050, sensor include Faraday effect sensor (which interacts magnetic field with electric field to create voltage proportional to speed), para 0272, FIG. 26, strain gauge 720 connected to controller subsystem 722 (i. e., electric actuator)),
wherein the device is operative to communicate over a digital network that comprises a personal Area Network (PAN) (Fig. 1A), and to transmit information that is responsive to the position, orientation, or motion sensed by the motion sensor over the digital network (paragraph 0033, One or more servers thus function as the primary servers from which users can obtain their performance data from their own computers, via the Internet (or via a LAN or WAN), paragraph 0268, GPS receivers such as the sensor 702 provide absolute position in terms of altitude and earth location. By monitoring the signal from the GPS sensor 702, speed, height and loft time are directly determined, paragraph 0228, FIG. 9, accelerometers are connected with various sensitive orientations within a speed sensing unit 14a to collect pitch 207a, yaw 207b, roll 207c, surge 207d, heave 207e, and sway 207f accelerations).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of the system to provide a more convenient way to renew the power source of the device disclosed by Rudell to include sensing unit to provide user control of the sensing unit to select for acquisition or display of certain performance data  as taught by Vock to use unit with multiple sensors to acquires data, and that data is sorted according to user needs and requests by toggle functionality at the data unit or at the base station [Vock, paragraph 0063].
Rudell and Vock fails to disclose an electric actuator that comprises an electric motor for affecting a physical movement and network that comprises a personal Area Network (PAN).
In analogous art, Touma discloses an electric actuator that comprises an electric motor for affecting a physical movement and network that comprises a personal Area Network (PAN) (col. 17, lines 2-45, local area wireless computer networking technology that allows electronic devices to connect to the network, col. 19, lines 7-11, 6LoWPAN (IPv6 over Low Power Wireless Personal Area Networks), a protocol that allow transmission on data between devices over a WiFi (or wired) Ethernet network). Col. 30, lines 13-17, Fig. 18, feedback provided through mechanical, piezoelectric, or pneumatic actuators, col. 36, lines 15-22, actuators in the haptic feedback device actuated electro-mechanically, pneumatically, magnetically, piezoelectrically or using any other actuation technology, col. 16, 4-12, battery and power management module 535 of the sensor hub 503 comprise a high endurance rechargeable battery and optimize operation and usability, and enable long-range communication capability, sensor hub 503 incorporate a light and compact rechargeable battery).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of the system to provide a more convenient way to renew the power source of the device disclosed by Rudell to use game device to adapte signal from the motor to the processor giving position information as taught by Touma to use actuator to rotate the surface about an axis on command with multiple sensors to acquires data, and that data is sorted according to user needs and requests by toggle functionality at the data unit [Touma, Abstract].
Regarding claim 50, Rudell discloses the device according to claim 1, further comprising in the enclosure a second sensor coupled to the processor and having an output responsive to a physical phenomenon (paragraph 0018, FIG. 3 the game ball 10 include an impact detector 18 that is coupled to a circuit 20, paragraph 0024, FIG. 5, detector 18 include an electrically conductive spring 40).
Regarding claim 51, Rudell discloses the device according to claim 50, wherein information is displayed by the display in response to the sensed physical phenomenon by the second sensor (paragraph 0020, LEDs 16 sequentially illuminate ("blink") a number of times the ball was impacted. The display 30 provide an alphanumeric indication of impact count, paragraph 0020, controller 22 and light indicator 28 provide visual indication of when detector 18 detects impact).
Regarding claim 52, Rudell discloses the device according to claim 50, wherein the second sensor is an electric sensor that responds to an electrical characteristics or electrical phenomenon quantity in an electrical circuit (paragraph 0018, FIG. 3 the game ball 10 include an impact detector 18 that is coupled to a circuit 20, paragraph 0024, FIG. 5, detector 18 include an electrically conductive spring 40).
Regarding claim 53, Rudell fails to disclose the device according to claim 52, wherein the electric sensor consists of, comprises, or is based on, a voltage or current sensor.
In analogous art, Vock discloses the device according to claim 20, wherein the electric sensor consists of, comprises, or is based on, a voltage or current sensor (paragraph 0050, moves, a voltage is created proportional to velocity, Faraday effect sensor sets up a current that runs orthogonal to the speed direction, paragraph 0093, voltage-resistance sensor that generates a voltage).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of the system to provide a more convenient way to renew the power source of the device disclosed by Rudell  to include sensing unit to generate voltage in response to input forces as taught by Vock to use sensor to provides a measurable output such as a voltage in response to an applied strain to acquires data, and that data is sorted according to user needs and requests by toggle functionality at the data unit [Vock, paragraph 0094].
Regarding claim 54, Rudell discloses the device according to claim 50, wherein the sensor is a light sensor (paragraph 0020, controller 22 connected to a light indicator 28 such as the LEDs 16, light indicator 28 can provide a visual indication).
Regarding claim 56, Rudell fails to disclose the device according to claim 50, wherein the sensor is a force sensor.
In analogous art, Vock discloses the device according to claim 50, wherein the sensor is a force sensor (FIGS. 63-73, sensing techniques, paragraph 0094, strain gages and load cells incorporated into sensors for forces and compressive strains).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of the system to provide a more convenient way to renew the power source of the device disclosed by Rudell  to include sensing unit to capture data from any given sensor according to user-specified requirements as taught by Vock to use multiple sensors to acquires data to user needs and requests by toggle functionality at data unit [Vock, paragraph 0073].
Regarding claim 57, Rudell discloses the device according to claim 56, wherein the force sensor consists of, comprises, or is based on, a pressure sensor (Abstract, impact detector detect each time the ball housing is hit).
6.       Claim 55 is rejected under 35 U.S.C. 103(a) as being unpatentable over Rudell (US 2005/0288133 A1) (hereinafter Rudell) in view of Vock (US 2002/0116147 A1) and in view of Touma (US 9900669 B2) and further in view of Kuesters (6,113,504).
Regarding claim 55, Rudell and Vock and Touma fails to disclose the device according to claim 54, wherein the light sensor consists of, comprises, or is based on, a photocell.
In analogous art, Kuesters discloses the device according to claim 54, wherein the light sensor consists of, comprises, or is based on, a photocell (array of infrared sensors. The array of infrared sensors spans a 360 degree field of vision and optical apparatus, directional finders 54-78 protected from infrared radiation from sun (i. e., infrared sensors is a photocell) (col. 6, lines 24-29 and lines 51-54)).
It would have been obvious to combine Rudell with Vock and Touma and Kuesters to specifically shown an photocell sensor being infrared sensors and to transmit data to the display units either using hard-wire connections or using wireless communication.
          Response to Arguments
7.	Applicant’s arguments with respect to claims 1 and 50-57  have been considered but are moot because the arguments do not apply to new combinations of references including new prior art being used in the current rejection. The new grounds of rejection are necessitated by amendment.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mirza Alam  whose telephone number is (469) 295-9286.  The examiner can normally be reached on Monday-Thursday 7:30AM-6:00PM (EST).
               If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
               Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for Published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MIRZA F ALAM/            Primary Examiner, Art Unit 2689